    Case 2:20-cv-00427-ILRL-DMD Document 74 Filed 03/31/21 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

XL INSURANCE AMERICA, INC.                               CIVIL ACTION

VERSUS                                                   NO.   20-427

ASSOCIATED TERMINALS, LLC, ET AL                         SECTION: “B”(3)


                              ORDER AND REASONS

     Before the Court are defendant Kirby Inland Marine, LP’s

(“Kirby”) motion for summary judgment (Rec. Doc. 19), plaintiff XL

Insurance America, Inc.’s (“XL”) response (Rec. Doc. 27), and

Kirby’s reply (Rec. Doc. 34). For the reasons discussed below,

     IT IS ORDERED that the motion for summary judgment is GRANTED.

FACTS OF THE CASE AND PROCEDURAL HISTORY

     On   February     12,   2018,   defendant    Turn    Services,     L.L.C.’s

(“Turn”) tugboat the M/V Affirmed was pushing Kirby’s empty tank

barge Kirby 22400 on the Lower Mississippi River. Rec. Doc. 1 at

2. At or near mile marker 157, Kirby 22400 allided with a monopile

that was part of the St. James VIII Dock Extension Construction

Project   in   which    non-party Plains    All    American Pipeline        L.P.

contracted with Boh Bros. Construction Co., L.L.C. (“Boh”) to

construct. Rec. Doc. 19-1 at 1, 3. At the time of the incident,

the project was still ongoing, and Boh had a contractual obligation

to repair any damage to the monopile. Rec. Doc. 1 at 4.

     On February 7, 2020, XL filed the instant complaint asserting

subject matter jurisdiction pursuant to 28 U.S.C. § 1333 and

                                       1
     Case 2:20-cv-00427-ILRL-DMD Document 74 Filed 03/31/21 Page 2 of 8



Federal Rule of Civil Procedure 9(h). Id. at 1-2. In the complaint,

XL   brought   a   negligence    cause     of     action   against     defendants

Associated Terminals, Limited Liability Company (“Associated”),

Turn and Kirby. Id. at 2. On March 19, 2020, Associated was

voluntarily dismissed from this matter. Rec. Doc. 12.

      On June 16, 2020, Kirby filed the instant motion for summary

judgment. Rec. Doc. 19. In general, Kirby alleges that summary

judgment is appropriate, considering it had no operational control

over its barge. Id. at 4.

      On July 16, 2020, XL untimely opposed Kirby’s motion for

summary   judgment. 1   Rec.    Doc.   27.   In    view    of   the   contractual

relationship between Kirby and Turn, XL asserts that a factual

dispute exists on the issue of control. Rec. Doc. 27-1 at 3.

Accordingly, XL argues that a trier of fact must determine whether

Turn carried out the instructions provided by Kirby on the date of

the allision. Id. at 6.          XL also requested additional time to

inspect the M/V Affirmed and receive responses to outstanding

discovery before meaningfully responding to the summary judgment

motion.    Id. at 5. That request was resolved by the Magistrate



1 It is not beyond the Court that at no time did XL seek leave to file
its untimely opposition nor did XL attempt to respond to Kirby’s reply
noting as such. However, considering that this was XL’s first untimely
filing, we shall allow it and moot Kirby’s request to strike the
opposition. Nevertheless, future failures to seek leave of court shall
be subject to the “excusable neglect” standard of Federal Rule of Civil
Procedure 6(b)(1). See Reed v. Gautreaux, No. 19-130-SDD-RLB, 2019 WL
6219854, at *2 (M.D.La. Nov. 21, 2019)

                                       2
       Case 2:20-cv-00427-ILRL-DMD Document 74 Filed 03/31/21 Page 3 of 8



Court, who partially granted XL’s motion to compel inspection of

M/V Affirmed and denied XL's other requests. See Rec. Doc. 59.

       On July 27, 2020, Kirby was granted leave to file a reply.

Rec. Doc. 34. Kirby argues that XL intentionally omitted relevant

portions of Kirby and Turn’s Master Fully Found Charter Agreement

that     provides     that   Turn     was       in   control   of   M/V   Affirmed’s

operational movements. Id. at 2. Additionally, Kirby asserts that

XL has failed to overcome the presumption that only the owner of

the    vessel   in    control   may    be liable         for   damages.   Id. at   5.

Moreover, Kirby disputes XL’s assertion that the Charter Order

causes Kirby to be the dominant mind by arguing that XL omitted

relevant portions of the agreement that indicates Turn’s exclusive

control over M/V Affirmed’s operational movements. Id. at 2.

LAW AND ANALYSIS

  a. Summary Judgment Standard

       Pursuant      to   Federal   Rule of          Civil   Procedure 56,   summary

judgment is appropriate when “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). A genuine issue of material

fact exists if the evidence would allow a reasonable jury to return

a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,

                                            3
    Case 2:20-cv-00427-ILRL-DMD Document 74 Filed 03/31/21 Page 4 of 8



477 U.S. 242, 248 (1986). As such, the court should view all facts

and evidence in the light most favorable to the non-moving party.

United Fire & Cas. Co. v. Hixon Bros. Inc., 453 F.3d 283, 285 (5th

Cir. 2006).

     When     the   movant   bears   the   burden   of   proof,     it   must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323.

However, “where the non-movant bears the burden of proof at trial,

the movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). Should the

movant meet its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618. However, “a party cannot defeat summary judgment with

conclusory    allegations,   unsubstantiated     assertions,   or    only   a

scintilla of evidence.” See Sec. & Exch. Comm’n v. Arcturus Corp.,

912 F.3d 786, 792 (5th Cir. 2019).

  b. Dominant Mind Doctrine

     Generally, courts employ the “dominant mind” doctrine to hold

tugboat owners liable for damages sustained by a third party, “even

if the entire flotilla causes damage.” Plains Pipeline, L.P. V.

Great Lakes Dredge & Dock Co., 54 F.Supp.3d 586, 589 (E.D.La.

2014)(Duval,    J.)(internal    quotes     and   citations   omitted).      By

                                     4
    Case 2:20-cv-00427-ILRL-DMD Document 74 Filed 03/31/21 Page 5 of 8



applying this concept, courts regard the tug as the “dominant mind”

because it “supplies the motive power” and “the tow is required to

follow directions from the tug.” Id. (citing Dow Chemical Co. v.

Tug THOMAS ALLEN, 349 F.Supp. 1354, 1363 (E.D.La. 1972)). “In that

case, the tug is responsible for the safe navigation of the

flotilla and has the duty to exercise such reasonable care and

skill   as   prudent   navigators         would    exercise    under          similar

circumstances.” Id.

     However,   this   presumption        may     be   rebutted    by    evidence

demonstrating   that   the   damage       was     occasioned      by    the    tow’s

negligence and not the tug. Id. (citing El Paso Production Gom,

Inc. v. Smith, Nos. 04-2121, 04-2949, 05-140, 08-4130, 2009 WL

2990494, at *3 (E.D.La. Apr. 30, 2009)). Relevant evidence may

include an agreement between the tow’s owner and the tug’s owner

“giving control to the tow.” Id. Thus, “when the collision is a

result of a duty breach by the tow, and not the result of some

fault or omission of the tug, the tow may be held solely liable

for resulting damages.” Id.

     In Plains Pipeline, defendant Great Lakes hired co-defendant

Dawn Services to provide two of the latter’s tugboats as support

for the former’s dredge. Id. at 588. Seeking to move the dredge to

calmer waters, Great Lakes sent a survey crew to determine the

appropriate transferal area and send the coordinates to the tugs’

captains. Id. When the tugs transported the dredge to the location

                                      5
    Case 2:20-cv-00427-ILRL-DMD Document 74 Filed 03/31/21 Page 6 of 8



and lowered the dredge’s ladder to the seaboard, the ladder’s

cutterhead   ruptured   plaintiff’s     underwater   pipeline.   Id.     Upon

review of the pleadings, affidavits, and deposition testimony, the

court found that the tow acted as the dominant mind because Great

Lakes instructed Dawn’s tug captains where to transfer the dredge

as well as how it must be anchored. Id. at 591.

     Similarly, in Mike Hooks Dredging Co., plaintiff alleged that

the tug and the six barges in tow collided with the plaintiff’s

dredge, tender vessel, and related equipment. Mike Hooks Dredging

Co., Inc. v. Eckstein Marine Service, Inc., No. 08-3945, 2009 WL

1870898, at *1 (E.D.La. June 29, 2009)(Berrigan, J.). Noting that

the complaint lacked any separate allegations of negligence by the

barges, this Court granted defendants’ motion for summary judgment

and absolved the barges of liability under the dominant mind

theory. Id. at *2. (citing In re Central Gulf Lines, Inc., 62

F.App’x 557, 2003 WL 1202793, at *10 (5th Cir. 2003)(“It is well

settled that a tow is not liable for the acts of the tug.”)).

     Kirby avers that it cannot be deemed liable for the damage to

the monopile because Kirby 22400, as a dumb barge, did not have

any control over operations or its own movements at the time of

the collision. Rec. Doc. 19-1 at 5. Kirby offers the affidavit of

its Claims Manager Patrick Shamus O’Brien. See Rec. Doc. 19-3.

O’Brien testified that the Kirby 22400 barge is unmanned and has

no motive power. Id. at 1. O’Brien further attested that no Kirby

                                    6
      Case 2:20-cv-00427-ILRL-DMD Document 74 Filed 03/31/21 Page 7 of 8



representatives or employees were on board the Kirby 22400 or the

M/V Affirmed at the time of the incident. Id.

      XL asserts that a genuine issue of material fact exists

regarding control because the nature of defendants’ contractual

relationship required Turn to operate under Kirby’s directions.

Rec. Doc. 27-1 at 2. As such, XL submits defendants’ Master Fully

Found Charter Agreement and points to a provision, wherein Kirby

retained the right to provide training services to Turn’s employees

“from time to time.” Id.; Rec. Doc. 27-3 at 4. XL also submits the

charter order that Kirby and Turn executed two weeks before the

incident, providing that M/V Affirmed be delivered to Kirby for

one year from the charter order’s date. Id. at 3; see Rec. Doc.

27-4. In doing so, XL argues that Kirby directed the actions of

Turn, effectively making Kirby the dominant mind of the operation.

Id.

      In response, Kirby cites relevant portions of the agreement

that contradict XL’s assertions and confirm Turn’s operational

control over M/V Affirmed:

      While operating the Vessel under this Charter, Owner
      [i.e., Turn] shall act solely as an independent
      contractor and shall have exclusive control in every
      particular method and manner of performing towing
      operations.

 Id.; Rec. Doc. 27-3 at 2, ¶ 3.

      The Vessel shall be operated by Owner between such points
      or ports as may be directed by Charterer [i.e., Kirby]
      and/or Clients for whom Charterer may be working,

                                      7
       Case 2:20-cv-00427-ILRL-DMD Document 74 Filed 03/31/21 Page 8 of 8



       provided that such waterways are in Owner’s opinion,
       safe for navigation of the Vessel and tow at the time.

Id.; Rec. Doc. 27-3 at 2, ¶ 5.

       XL failed to provide any evidence or case authority to rebut

the presumption of liability under the dominant mind doctrine.

Kirby’s undisputed summary judgment evidence clearly shows that

M/V Affirmed was the vessel in control of the operation and its

tow.     Although      Kirby      contracted         Turn’s      services        to   provide

tugboats, M/V Affirmed pushed the nonoperational Kirby 22400 on

the    date    of     the   incident.        Despite     its     current    position,      XL

explicitly acknowledged that Kirby 22400 was “being pushed by and

[was]     under     the     control     of    M/V    Affirmed”      in    its     complaint.

See Rec.       Doc.    1    at   6.   Because       XL   fails    to     raise    a   genuine

issue     of    material         fact    on        Kirby’s     alleged      exercise       of

control,       summary        judgment        is     proper,       and      XL’s       claims

against       Kirby    must      be   dismissed.

       New Orleans, Louisiana this 31st day of March, 2021




                                             ___________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                               8
